PARKS, Presiding Judge,
dissenting:
In T.C. v. State, 740 P.2d 739 (Okl.Cr.1987), the trial court rejected overwhelming evidence establishing that T.C. was amenable to rehabilitation within the juvenile system on the basis of the judge’s personal opinion that the juvenile system was not working properly. Accordingly, this Court held that the trial court abused its discretion in refusing to certify T.C. as a child. Id. at 744. The majority in the present case concedes, “Just as in T. C. the judge’s complaint is with the DHS not with the juvenile.” Majority at 364. On this basis, I respectfully dissent. Finding that the trial court abused its discretion, I would reverse and remand this case to the trial court with instructions to deal with appellant in the juvenile system.